DETAILED ACTION
Notice to Applicant

1.            The following is a FINAL office action upon examination of application number 15/788,786. Claims 9, 11, 14-16, and 18-20 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed August 09, 2021, Applicant amended claims 9 and 16, and did not cancel any claims. No new claims were presented for examination. 

4.	The claim rejections under 35 U.S.C. 101 were previously withdrawn. [Office Action, dated 05/14/2021]

Response to Arguments

5.	Applicant's arguments filed February 26, 2021, have been fully considered.

6.	Applicant submits that “Marco does not disclose or suggest “the request including a geographic location of the business and the first time interval that is prior to a time of the request” where the geographic location of the business is “different” from the locations of the events, as 

In response to the Applicant’s argument that “Marco does not disclose or suggest “the request including a geographic location of the business and the first time interval that is prior to a time of the request” where the geographic location of the business is “different” from the locations of the events, as recited in amended claim 9,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 08/09/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 9 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

7.	Applicant submits that Kandekar and Reese do not disclose or suggest “receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including a geographic location of the business and the first time interval that is prior to a time of the request” where the geographic location of the business is “different” from the locations of the events, as recited in amended claim 9.” [Applicant’s Remarks, 08/09/2021, page 13]

In response to the Applicant’s argument that Kandekar and Reese does not disclose or suggest “receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including a geographic location of the business and the first time interval that is prior to a time of the request” where the geographic location of the business is “different” from the locations of the events, as recited in amended claim 9,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 08/09/2021, which have been addressed in the updated rejection below. Applicant’s 

8.	Applicant submits “Marco and Kandekar do not disclose or suggest “determining a ratio of the estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval to the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the second time interval,” as recited in amended claim 9.” [Applicant’s Remarks, 08/09/2021, page 15]

In response to the Applicant’s argument that “Marco and Kandekar do not disclose or suggest “determining a ratio of the estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval to the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the second time interval,” as recited in amended claim 9,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 08/09/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 9 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.


In response to the Applicant’s argument that Reese does not teach “determining a ratio of the estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval to the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the second time interval,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 08/09/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 9 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action

10.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.



Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 9, 11, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco et al., Pub. No.: US 2017/0098184 A1, [hereinafter Marco], in view of Kandekar et al., Pub. No.: US 2012/0063427 A1, [hereinafter Kandekar], in view of Reese et al., Pub. No.: US 2016/0196577 A1, [hereinafter Reese], in further view of Bassinder et al., Pub. No.: US 2017/0200105 A1, [hereinafter Bassinder].

As per claim 9, Marco teaches a method comprising: maintaining, at an online system, information identifying events that are each associated with a location and identifying users who have indicated they will attend one or more of the events (paragraph 0037, discussing that the application logic 218 may allow a user to enter any suitable information associated with an event, such as a date and time of the event, a location of the event, an expected attendance at the event, an estimated end time of the event, a request for transportation from the event, or other suitable information…In various embodiments, the taxi service may offer various incentives (e.g., discounts on a ride from the event or other ride) to customers to enter information about an event through application logic 218; paragraph 0044, discussing that a social network system allows users to create events, invite others to events, and to indicate attendance at such events (i.e., identifying users who have indicated they will attend one or more of the events). A record for an event stored by the social network system may include any suitable information, such as the name of the event, the type of event, the time and date of the event, the location of the event (i.e., event is associated with a location), a record of users that were invited to the event as well as an indication of whether the users have accepted, declined, or not yet responded to the invitation, or other suitable information about the event; paragraph 0071, discussing that backend server may identify events in any suitable manner. For example, in the embodiment depicted, backend server  may connect to event information sources through one or more networks. An event information source may be a server hosting a webpage containing event information, a server providing an API through which backend server may request event information from the server, a server providing access to a file (e.g., a calendar file) containing information about one or more events, a computing device which may be used by an administrator to manually enter event information, information obtained from a passenger or driver mobile device, or other suitable source. In an embodiment, an event information source includes a social network system... In one embodiment, backend server may access various websites and parse the data included in the websites to obtain the event information. The event information obtained from one or more event information sources may include any suitable information about an event, such as one or more data items described above in connection with the data stored in event data and historical event data 327, 

receiving, at the online system, location information identifying geographic locations and times associated with the geographic locations from client devices associated with users of the online system (paragraph 0039, discussing that a passenger may indicate (e.g., via application logic or via a social network) he is attending or plans to attend an event. As another example, the GPS coordinates of passenger mobile device may be correlated with the location of an event (i.e., receiving geographic locations and times associated with the geographic locations from client devices associated with users of the online system). In various embodiments, notifications may be sent to passengers that are at or expected to attend an event via application logic (such notification may be in response to a determination that the passenger is at or will be attending the event). For example, a notification that drivers will be available at the completion of the event may be provided to the passenger and the passenger may be provided with an interface allowing the passenger to request a ride from the event. As yet another example, a notification offering a discounted ride from the event may be provided to the user);

storing location information in association with the users of the online system associated with the client devices with which the location information was received (paragraph 0044, discussing that a social network system allows users to create events, invite others to events, and to indicate attendance at such events. A record for an event stored by the social network system may include any suitable information, such as the name of the event, the type of event, the time and date of the event, the location of the event, a record of users that were invited to the event as well as an indication of whether the users have accepted, declined, or not yet responded to the invitation, or other suitable information about the event);

receiving, at the online system, a request (paragraph 0064, discussing that third party services may authenticate users on behalf of the backend server  (e.g., through an account of the user with the third party). Business logic may comprise any suitable logic operable to receive requests for data from backend system and/or mobile devices and provide responses to the requests; paragraph 0071, discussing that backend server may identify events in any suitable manner. For example, in the embodiment depicted, backend server may connect to event information sources through one or more networks. An event information source may include any source containing information about an event. For example, an event information source 332 may be a server hosting a webpage containing event information, a server providing an API through which backend server may request event information from the server, a server providing access to a file containing information about one or more events, a computing device which may be used by an administrator to manually enter event information, or other suitable source; paragraph 0065);

determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval based on the stored location information (paragraph 0063, discussing that historical event data may include information about past events that may be used by backend server to determine the number of passenger requests and/or estimated completion times for events stored in event data. An entry in historical event data for a past event may include any suitable information…; paragraph 0071, discussing that the event information obtained from one or more event information sources may include any suitable information about an event, such as one or more data items described above in connection with the data stored in event data and historical event data, such as an event title, location, estimated end time, expected attendance, or other information associated with the event; paragraph 0075, discussing that backend server may estimate that an event is over or nearing completion based on a relatively large amount (e.g., a threshold number of requests for a given amount of time may 

determining a total number of indications that users will attend events associated with times within a second time interval that is after the time of the request, the events associated with locations within the threshold distance of the geographic location of the business based on the maintained information identifying the events (paragraph 0044, discussing that a social network system allows users to create events, invite others to events, and to indicate attendance at such events. A record for an event stored by the social network system may include any suitable information, such as the name of the event, the type of event, the time and date of the event, the location of the event, a record of users that were invited to the event as well as an indication of 

determining an estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval based on the total number of indications that users will attend events that are associated with times within the second time interval that is after  the time of the request and that are associated with locations within the threshold distance of the geographic location and based on the stored location information (paragraph 0062, discussing that event data may comprise information about upcoming events, currently occurring events, and recently ended events. An entry in event data may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated end time of the event, passenger pickup locations associated with the event, an estimation of the number of people attending the event (i.e., estimated number of users who will be within the threshold distance of the geographic location during the second time interval), an indication of the type of the event, or other suitable information. An entry in event data 325 may include a tracking of and/or an estimate of passenger requests for transportation from passengers that will be or are attending the event. For example, an entry may include an estimation of the aggregate number of passenger requests that will be and/or have been received from passengers at the event and/or a predicted timeline of how many requests have been and/or will be received as a function of time relative to the completion of the event (e.g., an average number of requests per minute received prior to and after the end of the event). In some embodiments, an indication of each passenger request made in association with the event may be stored. Whether a passenger request is associated with the event may be determined in any suitable manner, such as by filtering requests based on a temporal and geographical proximity with the event; paragraph 0076, discussing that the number of expected 

transmitting a notification (paragraph 0039, discussing that notifications may be sent to passengers that are at or expected to attend an event via application logic 218 (such notification may be in response to a determination that the passenger is at or will be attending the event). For example, a notification that drivers will be available at the completion of the event may be provided to the passenger and the passenger may be provided with an interface allowing the passenger to request a ride from the event. As yet another example, a notification offering a discounted ride from the event may be provided to the user).

While Marco teaches receiving a request, it does not explicitly teach that the request is from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including  a geographic location of the business and the first time interval that is prior to a time of the request; responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the 2geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request; determining a ratio of the estimated number of users to the average number of users; transmitting a notification identifying the geographic location of the business and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the notification including a recommendation to the publishing user to provide a content item 3associated with the geographic location of the business to the online system for presentation to users during the second time interval; receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification; and providing, by the online system, the one or more content items to client devices of one or more users while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval. Kandekar in the analogous art of location-based services teaches:

receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including  a geographic location of the business and the first time interval that is prior to a time of the request (paragraph 0029, discussing that the subscriber device is a physical device such as a personal computer, a mobile computer, a mobile smart phone, or the like. The subscriber associated with the subscriber device is an entity (i.e., a client device of a publishing user). In general, the subscriber device enables the subscriber to access the MAP server via a web browser to obtain various types of data, preferably for a fee. For example, the subscriber may pay a fee to have access to crowd data such as aggregate profiles for crowds 

responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the 2geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request (paragraph 0034, discussing that the history manager generally operates to maintain a historical record of anonymized user profile data by location…The crowd analyzer 58 operates to form crowds of users based on the locations of the users and the wireless contexts of the mobile devices of the users. The aggregation engine  generally operates to provide aggregate profile data in response to requests from the mobile devices, the subscriber device, and the third-party service. The aggregate profile data may be historical aggregate profile data for one or more POIs (i.e., the average number of users within the threshold distance of the 2geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request) or one or more AOIs (areas of interests) or aggregate profile data for crowd(s) currently at one or more POIs or within one or more AOIs; paragraph 0055, discussing that FIG. 6 illustrates the operation of the MAP server to form crowds of users based on wireless contexts of the mobile devices of the users in response to receiving a crowd request (i.e., responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information) according to one embodiment of the present disclosure. Note that while receiving a crowd request triggers the crowd formation process in this exemplary embodiment, the present disclosure is not limited thereto; paragraph 0066); and

providing, by the online system, the one or more content items to client devices of one or more users (paragraph 0030, discussing that the third-party service is a service that has access to data from the MAP server 12 such as aggregate profiles for one or more crowds at one or more POIs (points if interest) or within one or more AOIs (areas of interest). Based on the data from the MAP (mobile aggregate profile) server, the third-party service operates to provide a service such 

Marco is directed toward location-based services. Kandekar is directed toward methods and systems for location tracking. Therefore they are deemed to be analogous references as they both are directed toward location tracking systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marco to include receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including  a geographic location of the business and the first time interval that is prior to a time of the request; responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the 2geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request; and providing, by the online system, the one or more content items to client devices of one or more users, as taught by Kandekar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by notifying publishing users when a desired condition exceeds a threshold, thereby allowing merchants to attract more people to their business location, thereby increasing business revenue.

While the Marco-Kandekar combination teaches providing, by the online system, the one or more content items to client devices of one or more users, the combination does not explicitly teach determining a ratio of the estimated number of users to the average number of users; transmitting a notification identifying the geographic location of the business and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the notification including a recommendation to the publishing user to provide a content item 3associated with the geographic location of the business to the online system for presentation to users during the second time interval; receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification; and that the one or more content items to client devices of one or more users are provided while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval. However, Reese in the analogous art of content targeting according to geolocation teaches these concepts. Reese teaches:

determining a ratio of the estimated number of users to the average number of users (paragraph 0010, discussing a process of selectively providing content to computing devices based on geographic proximity to dynamically detected events drawing crowds; paragraph 0115, discussing that in some cases, once a concentration threshold of significance is detected, those users may then be targeted with location specific content, like a notification. The system may collect user location data in several passive modes and then notify a remote system of the user's movements and significant points of interest. Additionally, the client devices may notify the server of significant change of location events. The server may monitor location historical data along with current location ‘significant change events’ (i.e., determining a ratio of the estimated number of 

transmitting a notification identifying the geographic location of the business and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the notification including a recommendation to the publishing user to provide a content item 3associated with the geographic location of the business to the online system for presentation to users during the second time interval (paragraph 0044, discussing that in other use cases, the operator of the content engine has a direct relationship with the merchant issuing the offer, and the selection of an offer within the native application or the desktop or mobile website of the content engine may cause the user device to request a website from the associated merchant with an identifier of the affiliate included in the request; paragraph 0091, discussing that the offer data may be obtained from the merchant 

receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification (paragraph 0029, discussing that users may redeem an event-based offer at the event venue or 

providing, by the online system, the one or more content items to client devices of one or more users while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval (paragraph 0027, discussing that a variety of different types of content may be provided.  For instance, offers redeemable at local merchants may be provided. For instance, event-based offers may be created in response to a request for a merchant, and an event-based offer may be associated with event criteria that define when an event-based offer is to be provided to users.  Mobile user devices of users attending an event may cross an event geofence around an event venue. Event data associated with an event may be obtained, and event-based content (like an offer, etc.) may be sent to the mobile user devices within the event geofence if the event data meets the event criteria. The event-based content may include, for example, time-limited thresholds, trigger-based thresholds, and post-event exclusive content; paragraph 0028, discussing that the techniques are best illustrated with content that varies widely in relevance to users based on the user's location. Accordingly, examples are described with reference to offers created and provided according to geolocation; paragraph 0085, discussing that in some embodiments, the content engine may provide offers to a user in response to a user's traversal of a geofence as described, for example, in U.S.  patent application Ser.  No. 13/928,833 entitled "Determining Offers for a Geofenced Geographic Area.” The term "geofence" refers to a virtual perimeter for a real-world geographic area...When a user crosses a geofence, offers relevant to a location or activity within the geographic area of the geofenced perimeter (i.e., events that are associated with the locations within the threshold distance of the geographic location of the business) are provided to the user via a user device. The geographic area may include, for example, an indoor shopping mall, an outdoor shopping mall, a shopping district, an airport, or any other suitable geographic area having merchant facilities. In some embodiments the geographic area may include an event venue such as a stadium, arena, hall, theater, convention center, hotel, or other suitable venue; paragraph 0097, discussing that if the event criteria are met, then the event-based offer is provided to user devices for viewing and redemption by users attending the event (i.e., the one or more content items are provided to client devices of one or more users while the one or more users attend the events). For example, in some embodiments 

The Marco-Kandekar combination is directed toward location tracking applications. Reese is directed toward geo-targeting of content by dynamically detecting geographically dense collections of mobile computing devices. Therefore they are deemed to be analogous references as they both are directed toward location tracking systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Marco-Kandekar combination to include determining a ratio of the estimated number of users to the average number of users; transmitting a notification identifying the geographic location and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the notification including a recommendation to the publishing user to provide a content item associated with the geographic location of the business to the online system for presentation to users during the second time interval; receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification; and that the one or more content items to client devices of one or more users are provided while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval, as taught by Reese, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing content to be pushed to consumers  that are in close proximity to the business location, thereby leading more consumers to the promotion retailer.



the events associated with locations that are different from the geographic location of the business but within the threshold distance of the geographic location of the business based on the maintained information identifying the events (paragraph 0002, discussing a computer-implemented method including determining consumer population density forecasts for different geographic locations as functions of distances to each of different events occurring over a time period duration. Each of the events have different population amounts and geographic population locations; paragraph 0058, discussing that examples of the event “e” include public assembly events (concerts, conventions, expos, sporting events, protests, races, etc.), holidays, scheduled sales events, etc.; paragraph 0068, discussing that various methods may be used to project the population density values, including historic data for the location or type of location for an event similar to one of the events during the time period, or as indicated from another location; paragraph 0099, discussing that aspects of the invention identify a umbrella supply site having a maximal density point “l.sub.M” location for sales of umbrellas as a function of the combination tuple of the spatial population integral values (indicating that high densities of customers are heading to an outdoor assembly event location within the distribution zone) [i.e., This shows that the events are associated with locations that are different from the geographic location of the business but within the threshold distance of the geographic location of the business] and the 


determining a ratio of the estimated number of users who will be within the threshold distance of the geographic location of the business during the second time interval to the average number of users within the threshold distance of the geographic location of the business during the first time interval that is prior to the second time interval (paragraph 0068, discussing that various methods may be used to project the population density values, including historic data for the location or type of location for an event similar to one of the events during the time period, or as indicated from another location; advanced ticket sales for each or similar events; historic population flow data over time for regions including the locations during the time of the events, etc.; paragraph 0076, discussing that the different attendance predictions of each of the different events occurring over the time period population are integrated over the time period to generate event state population integral values for the location points within the geographic distribution zone area…For example, for one day (24-hour) time period the occupancy of a 500 seat dining venue at location “l.sub.1” may reach capacity during a sold-out performance of a musical act scheduled between 9 PM and 11 PM, but average 50% of capacity during lunch hours (from 11 AM to 1 PM) and 35% of capacity for the other remaining business hours on that same day. In contrast, the attendance forecast at the location “l.sub.2” of a 20-seat café venue over that same day may vary from full (100%) during certain breakfast hours (for example, 7 AM to 9 AM) and lunch hours (11 AM to 1 PM), drop to 50% during other daylight hours, and then to 35% during evening hours; paragraph 0081, discussing that the process establishes historic baseline sales 

The Marco-Kandekar-Reese combination is directed toward location tracking applications. Bassinder is directed toward monitoring population densities. Therefore they are deemed to be analogous references as they both are directed toward location tracking systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Marco-Kandekar-Reese combination to include events associated with locations that are different from the geographic location of the business but within the threshold distance of the geographic location of the business based on the maintained information identifying the events; and determining a ratio of the estimated number of users who will be within the threshold distance of 

As per claim 11, the Marco-Kandekar-Reese-Bassinder combination teaches the method of claim 10. Marco further teaches wherein the notification includes targeting criteria (paragraph 0087, discussing that when querying whether a passenger is willing to share a ride, the backend server 302 may communicate a discounted price of the shared ride to the passenger.  The discounted price may be based on any suitable factors, such as the standard price for the passenger's request, the current supply of drivers with respect to the demand for drivers, the inconvenience to the passenger, the status of the passenger with the taxi service, or other suitable factors; paragraph 0088, discussing that backend server 302 may select prospective passengers to be presented with an offer for a group ride based on any suitable factors, such as their place in the queue, the proximity of their respective destination locations, their indicated preference for group rides, or other factors. In one embodiment, if a passenger's destination location is relatively 

Marco does not explicitly teach wherein the notification includes targeting criteria for the content item determined by the online system from characteristics of users from whom the online system received indications the users will attend one or more events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location. However, Reese in the analogous art of content targeting according to geolocation teaches this concept (paragraph 0027, discussing that event-based offers may be created in response to a request for a merchant, and an event-based offer may be associated with event criteria (i.e., targeting criteria for the content item) that define when an event-based offer is to be provided to users.  Mobile user devices of users attending an event may cross an event geofence around an event venue.  Event data associated with an event may be obtained, and event-based content (like an offer, etc.) may be sent to the mobile user devices within the event geofence if the event data meets the event criteria. The event-based content may include, for example, time-limited thresholds, trigger-based thresholds, and post-event exclusive content; paragraph 0062, discs using that the request may specify criteria for identifying offers; paragraph 0091, discs using that offer event criteria may be obtained from the merchant. The offer event criteria may determine what criteria should be met to provide an offer to users. For example, in some embodiments offer event criteria may include, for example, a time limit, a trigger based on event data, or event attendance. It should be appreciated that other embodiments may include additional event criteria used to determine when an offer is to be provided to users.  In some embodiments the event criteria may include the start 



As per claim 15, the Marco-Kandekar-Reese-Bassinder combination teaches the method of claim 9. Marco further teaches wherein determining the average number of users within the threshold distance of the specific location based on the stored location information comprises: identifying locations within the threshold distance of the specific location associated with at least a threshold number of events (paragraph 0062, discussing that event data 325 may comprise information about upcoming events, currently occurring events, and recently ended events. An entry in event data may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated 

identifying events associated with an identified location, associated with times within the time interval prior to the time when the specific location was identified, and associated with locations within the threshold distance of the specific location for which the online system received at least a threshold number of indications that users will attend the events (paragraph 0044, discussing that a social network system allows users to create events, invite others to events, and to indicate attendance at such events. A record for an event stored by the social network system may include any suitable information, such as the name of the event, the type of event, the time and date of the event, the location of the event, a record of users that were invited to the event as well as an indication of whether the users have accepted, declined, or not yet responded to the invitation, or other suitable information about the event; paragraph 0076, discussing that the number of expected passenger requests may be determined in any suitable manner. For example, backend server may determine an expected number of passengers based on any 

determining the average number of users within the threshold distance of the specific location based on the stored location information identifying users within the threshold distance of the specific location during the time interval prior to the time when the specific location was identified (paragraph 0062, discussing that event data may comprise information about upcoming events, currently occurring events, and recently ended events (e.g., before information about the events is transferred to historical event data). An entry in event data may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated end time of the event, passenger pickup locations associated with the event, an estimation of the number of people attending the event, an indication of the type of the event, or other suitable information. An entry in event data may include a tracking of and/or an estimate of passenger requests for transportation from passengers that will be or are attending the event. For example, an entry may include an estimation of the 

Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above. Further, as per claim 16 Marco teaches a computer program product comprising a computer readable storage medium having instructions encoded thereon (paragraph 0025, discussing that servers and other computing devices of system 100 can each include one or more processors, computer-readable memory, and one or more interfaces, among other features and hardware. Servers can include any suitable software component or module, or computing device(s) capable of hosting and/or serving a software application or services (e.g., services of application server 112 or backend system 116), including distributed, enterprise, or cloud-based software applications, data, and services. For instance, servers can be configured to host, serve, or otherwise manage data sets, or applications interfacing, coordinating with, or dependent on or used by other services, including taxi service applications and software tools. In some instances, a server, system, subsystem, or computing device can be implemented as some combination of devices that can be hosted on a common 

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 11, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 15, as discussed above.

15.	Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marco in view of Kandekar, in view of Reese, in view of Bassinder, in further view of  Perriman, Pub. No.: US 2018/0025373 A1, [hereinafter Perriman].

As per claim 14, the Marco-Kandekar-Reese-Bassinder combination teaches the method of claim 9. Marco further teaches determining the estimated number of users within the threshold distance of the specific location based on the total number of indications that users will attend events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location and the stored location information (paragraph 0062, discussing that event data 325 may comprise information about upcoming events, currently occurring events, and recently ended events (e.g., before information about the events is transferred to historical event data 327). An entry in event data 325 may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated end time of the event, passenger pickup locations associated with the event, an estimation of the 

wherein determining the estimated number of users within the threshold distance of the specific location based on the total number of indications that users will attend events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location and the stored location information comprises: applying a trained model to the total number of indications that users will attend events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location and to the stored location information. However, Perriman in the analogous art of attendance prediction modeling teaches this concept (paragraph 0005, discussing that in cases where the organizer's guess of likely attendance is already very accurate, the accuracy may be improved even further using a known crowd prediction and attendance forecasting system. U.S.  Pat.  No. 8,768,867 B1 to Thaeler et al. describes such a system. Embodiments of Thaeler's system implement a method that begins with generating an initial attendance forecast for a venue…The initial attendance forecast is generated using a historical attendance prediction model and historical data. The historical data might be point-of-sale data, weather data, geo-position data, satellite image data, or traffic data. Thaeler's history-based modeling method can also be used to create a dynamic attendance prediction model for the venue based, at least in part, upon the initial attendance forecast and real-time data. The real-time data might be point-of-sale data, utility usage data, employee attendance data, audio or visual equipment usage data, number of detected internet-enabled devices data, reservation data, arrivals and departures data, and social network data. Finally, Thaeler's method can also include generating an updated attendance forecast for the venue using the dynamic attendance prediction model; paragraph 0008, discussing that using predicted attendance information, one or more stakeholders can better and more accurately plan food, drinks, security operations, traffic patterns, environmental considerations, restroom facilities, electricity, wired or wireless network capacity, and the like; paragraph 0011, discussing a method of executing a gathering to view an 

The Marco-Kandekar-Reese-Bassinder combination is directed toward location tracking applications. Perriman is directed toward monitoring event attendance. Therefore they are deemed to be analogous references as they both are directed toward attendance tracking systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Marco-Kandekar-Reese-Bassinder combination to include applying a trained model to the total number of indications that users will attend events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location and to the stored location information, as taught by Perriman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing business users to predict attendance based on historical analytics, thereby allowing business users to take advantage of attendance forecast information to make real-time consumer decisions.  

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 14, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	 Busch, Pub. No.: US 2017/0193553 A1 – describes identifying a second establishment located within a threshold distance from the establishment and transmitting information associated with the second establishment to the user.

C.	Barajas Gonzales et al., Pub. No.: US 2017/0116528 A1 – describes that predictive analytics may be applied to anticipate parking facility utilization based on past trends of similar occupancy and outside environments to ensure that the proper parking space allocation to best handle the particular expected usage is determined.
D.	O’Toole, Patent No.: US 10,567,253 – describes a method and system for collection, data-mining and display of information regarding and relating to attendees of live events for management decisions.
E.	LeBeau et al., Pub. No.: US 2016/0162938 A1 – described historical patrons of a third-party content provider place.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683